Per Curiam:

Thomas Holmes sued the Union Pacific Railroad Company for the value of some wheat destroyed by fire set by sparks from one of defendant’s engines, and recovered judgment. The defense was that before the fire the company had offered that if plaintiff would plow a few furrows across his field its employees would burn a guard from its track to the furrows; that plaintiff refused or failed to do so; and that if this had been done the property would not have been destroyed. We find no sufficient reason for disturbing the verdict, so far as it relates to this matter. Plaintiff in error, however, also complains that the jury was permitted to allow interest on the value of the wheat from the date of the fire. This was error. (A. T. & S. F. Rld. Co. v. Ayers, 56 Kan. 176, 42 Pac. 722.)
The cause is remanded, with directions that, if plaintiff consents, the judgment be modified by the elimination of interest; otherwise, that a new trial be granted. The costs in this court will be divided.